DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8/26/2021 after final rejection on 6/3/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-20 are now pending in this application.  Claims 1, 6 and 11, as currently amended, are presented for examination.  Claims 1-5, 7-10 and 12-20, as previously presented, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,057,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133) in view of Chen et al. (US Patent 8,752,992). 
In re Claim 1, Jin discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (i.e. region between D1 and D2 as shown in Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion D2 and facing the front display portion D1; and a circuit board C connected to the pad portion of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Chen discloses a pad portion 22 bent at an edge of a side display portion 24, wherein the pad portion also has a portion (See Figure 2) that is bent toward and spaced apart 
In re Claims 2, 7 and 12, Jin discloses wherein the circuit board C is on a surface of the pad portion N1 or N2. 
In re Claims 3, 8 and 13, Jin discloses wherein the pad portion N1 or N2 (see specifically Figure 14, for example) is between the front display portion D1 and the circuit board C.   
In re Claim 6, Jin discloses a display device comprising: a display panel D comprising:  front display portion D1; a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14); and a bent display portion D2 (as shown in multiple Figures) between the front display portion and the pad portion, wherein the bent display portion comprises at least one curved portion (as shown in multiple Figures), wherein the front display portion D1 and at least a part of the bent display portion D2 are configured to emit light for displaying an image, and wherein the pad portion N1 or N2 is bent at an edge of the bent display portion and faces the front display portion; and a circuit board C connected to the pad portion N1 or N2 of the display panel.  
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Chen discloses a pad portion 22 bent at an edge of a side display portion 24, wherein the pad portion also has a portion (See Figure 2) that is bent toward and spaced apart from a lower surface of the front display portion 4.  It would have been obvious to a person 
In re Claim 11, Jin discloses a display device comprising:  a display panel D comprising: a front display portion D1; a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14); and a bent display portion D2 between the front display portion and the pad portion, wherein the bent display portion D2 comprises at least one curved portion (as shown in multiple Figures),  wherein the front display portion and at least a part of the bent display portion are configured to emit light for displaying an image, and wherein the pad portion N1 or N2 is bent at an edge of the bent display portion D2 and faces the front display portion D1; a window 150 on one surface of the display panel, the window comprising: a front window portion on the front display portion; and a curved window portion on the at least one curved portion of the bent display portion (See Figure 19 for example); and a circuit board C connected to the pad portion N1 or N2 of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, providing such is not new.  For example, Chen discloses a pad portion 22 bent at an edge of a side display portion 24, wherein the pad portion also has a portion (See Figure 2) that is bent toward and spaced apart from a lower surface of the front display portion 4.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a portion, like that disclosed in Chen, with the apparatus as otherwise disclosed in Jin so as to provide a better support surface for mounting to the pad portion.  

In re Claims 17 and 18, Jin discloses wherein a housing on the window 150 has an aperture and allows the front and bent portions of the display to be viewable.  Jin, paragraphs 0121-0127.
Claims 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133), Chen et al. (US Patent 8,752,992) and further in view of LG Display (KR 10-2014-0108826) (herein “LG”) (from applicant’s IDS submitted on 01/06/2020).
In re Claims 4, 5, 9, 10, 14 and 15, Jin discloses the limitations as noted above, but does not explicitly disclose a printed circuit board on another surface of the display panel.  However, providing such is not new.  For example, LG discloses a circuit board 200 connected to a side portion 115 of a display, wherein the circuit board is then connected to a printed circuit board 700 (See for example Figure 3c and associated description) located on a bottom surface of the display.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a printed circuit board, such as that disclosed in LG, with the apparatus as otherwise disclosed in Jin so as to provide an alternative mounting location for the electronics associated with controlling the display image.  It could be beneficial to incorporate more shock sensitive electronics further from the outer surfaces of the apparatus so as to further protect said electronics.  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133), Chen et al. (US Patent 8,752,992) and further in view of in view of Myers et al. (US Publication 2013/0076649). 
In re Claims 19 and 20, Jin discloses the limitations as noted above, but does not explicitly disclose a transparent button.  However, providing such is not new.  For example, Myers discloses a transparent button 62 and a biasing member 94 to apply a pressure to the button and located in an aperture, wherein the transparent button 62 may be lens 102.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a transparent button, such as that disclosed in Myers, with the apparatus as otherwise disclosed in Jin so as to provide additional functional features to the side portion display of the apparatus.  

Response to Arguments
Applicant's arguments filed on 07/23/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the secondary reference Chen fails to disclose the newly added limitation “the pad portion having a portion bent toward and spaced apart from a lower surface of the front display portion” as claimed in Claim 1 and similarly in Claims 6 and 11.  Applicant’s Arguments, pp. 9-10.  I respectfully disagree. The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  In Chen, portions of the pad portion 22 are clearly spaced apart from a lower surface of the front display portion 4/44.  See Chen, Figure 2 and associated disclosure.  In other words, even though a portion of the pad portion 22 is extended up and contacting the bottom 42, other .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841